Citation Nr: 0318187	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of an apportionment overpayment in the 
amount of $625.00. 






ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




REMAND

The veteran served on active duty from November 1972 to 
November 1976 and from June 1977 to July 1981.  The appellant 
is the grandmother of the veteran's children. 

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In 1988, the appellant on behalf of the veteran's two 
dependent children was granted an apportionment of the 
veteran's compensation benefits.  In 1996, the RO reduced the 
apportionment and determined that an overpayment in the 
amount of $625.00 had occurred.    

The appellant now seeks a waiver of recovery of the 
overpayment.  Because of health reasons at the time she 
cancelled a hearing before the Board that was scheduled in 
June 2003.  She now requests that the hearing be rescheduled. 

In view of the foregoing, the case is remanded to the RO for 
the following action:

Schedule the appellant for a Travel Board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



